department of the treasury internal_revenue_service washington d c contact person telephone number ------- t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date uniform issue list numbers employer_identification_number legend taxpayer golf course a foundation n county q city r dear ------------------ this is in reference to a letter and subsequent correspondence submitted on your behalf by your authorized representative requesting certain rulings regarding the tax consequences of your proposed operation of a golf course a an hole golf course facility you taxpayer are an organization that is exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 your principal activity is the teaching of life skills to young people using the game of golf as a tool to achieve this purpose you have advised us that you intend to file an amendment to your specific exempt_purpose to the following providing youth of county q access and exposure to the sport of golf including coaching and training about the game rules etiquette safety and fundamentals teaching life skills to youth target ages - using the game of golf and the positive values it encourages and providing and promoting accessible and affordable recreational golf and ancillary facilities for people of all social strata within county q you are a local chapter of foundation n the mission of foundation n’s program is to impact the lives of young people by providing learning facilities and educational programs that promote character-development and life-enhancing values through the game of golf foundation n through its life skills program is designed to promote a sense of personal control and confidence in youth and to aid in making good decisions on the golf course in their lives and about their futures participants in the foundation n program are given a curriculum that helps them learn and understand the rules of golf etiquette safety of the game and fundamental playing skills an important result of this program is that kids who have not previously had and would likely not have exposure to the game and its positive values are given access to affordable golf facilities foundation n’s programs have been recognized by the senate of the united_states for providing young people of all backgrounds an opportunity to develop through golf and character education life-enhancing values such as honor integrity and sportsmanship there are currently more than local chapters of foundation n operating throughout the united_states as a local chapter taxpayer is authorized to use foundation n’s program curriculum and training guidelines certification program trademarks and merchandising guidelines you conduct or plan to conduct the following activities in furtherance of your exempt purposes provide youth of county q access and exposure to the sport of golf taxpayer intends to carry out this activity by sponsoring golf clinics lessons and youth tournaments one of your core purposes is to teach life skills to youth target ages using the game of golf by sponsoring golf clinics lessons and youth tournaments you will provide an opportunity to teach youth to be responsible active community citizens you expect that nearly all of the participants of the program will be county q residents due to the geographic location of their proposed sites however participation will not be limited to county q residents your youth programs will not be denied to any youth on the basis of their ability to pay the anticipated fee for participation in your youth programs is nominal youth who cannot afford to pay for the program services will receive scholarships or pay reduced fees to allow their participation subject_to program availability scholarships will generally be awarded based upon financial needs as represented to you by the participant’s parents each youth participating in the program whether or not they are able to pay the annual fee will receive the national golf foundation card showing their picture and reflecting their progress through the program levels in addition you will also operate and conduct a national golf tournament which will include professionals playing with invited youth players boys and girls some of which have been participants of the national golf foundation programs from other regions of the united_states proceeds from the event will be used to support your exempt purposes provide and promote accessible recreational golf for people of all social strata within county q you intend to carry out this activity by operating and maintaining golf course a an existing 9-hole golf course and ancillary on-site facilities eg range club house pro shop etc currently operated and maintained by the r city when the golf course and facilities are not used for the youth programs described above they will serve the entire general_public as part of its operation you will encourage the parents of your youth program participants to play golf with their children and other family members in addition the course will be available for high school golf practices and tournament play for free or for a nominal charge other tax exempt_organizations are expected to participate in the youth programs without charge and will be provided equipment at no cost as needed members of these groups will also receive discounted rates for course play of outside the youth program you also intend to conduct an outreach for physically challenged persons adults and youths to involve them in your programs and for course play the golf course a property is owned by county q and leased to city r you will sublease the property from city r city r has required as a condition in the lease that all revenue from the golf course operation be used to support taxpayer’s youth programs or otherwise in a manner consistent with taxpayer’s status as a c entity the facility is within a densely populated lower income and high crime rate area of the city the facility is also within close proximity to numerous schools city r constructed and financed the construction of the golf course a in ------- since its construction golf course a has operated at a financial loss to make up for these losses and to satisfy city r’s financing obligations city r has been forced to use general fund monies impacting city r’s ability to provide other city services under the sublease you will make payments to city r sufficient for city r to cover its financing obligations with regards to golf course a without this lease city r would be forced to decide whether golf course a should be closed whether green fees should be significantly raised to cover losses and or whether other city r services should be reduced or eliminated in order to reduce operating costs green fees for golf course a are significantly lower than other golf courses that are open to the public in county q you intend to maintain the current green fee rates at golf course a your pro forma operating budget for the golf course a project includes revenue from green fees range fees pro shop cart fees and lessons ------------ total projected revenue is ------------- you anticipate that you will be able to make lease payments to city r but will operate at a net_loss you intend to charge the general_public range ball fees comparable to those at the city r municipal course participants of the national golf foundation youth program will receive discounts on range fees the food snack bar will be initially operated by city r’s current concessionaire under terms similar to those already in place no part of your net_income will inure to the benefit of any private individual in the event of your dissolution the assets of the organization will be turned over to one or more recognized charitable organizations you have requested the following rulings that the programs you propose to carry out in providing youth of county q access and exposure to the sport of golf including coaching and training and the provision of accessible recreational golf and ancillary facilities for people of all social strata within county q will not adversely affect your exemption from federal tax under sec_501 of the code as an organization described in sec_501 of the code that your proposed operation of golf course a exclusive of the operation of the pro shop and the food snack bar for youth programs and for the general_public course play are substantially related to your exempt_purpose and therefore would not constitute an unrelated_trade_or_business as defined in sec_513 and would not be subject_to taxation under sec_511 sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of an organization which qualifies for an exemption from federal income_taxation sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_513 of the code provides in part that any trade_or_business activity which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 is an unrelated_trade_or_business sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense specifically including the promotion of the social welfare sec_1_501_c_3_-1 provides that the term educational relates to the instruction or training of the individual for the purpose of improving or developing his capabilities sec_1_513-1 of the income_tax regulations provides in pertinent part that unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt_function sec_1_513-1 of the income_tax regulations provides in part that a trade_or_business is an activity that is carried on for the production_of_income from the sale_of_goods or services sec_1_513-1 of the income_tax regulations provides in part that the frequency and continuity of the activities are factors in determining whether it constitutes a trade_or_business business activities will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization's exempt purposes sec_1_513-1 of the income ta x regulations provides in part that a trade_or_business is related to exempt purposes if the conduct of the business activities has a causal relationship to the achievement of the exempt purposes it is determined to be substantially related if the causal relationship is a substantial one sec_1_513-1 of the income_tax regulations provides in part that the mere fact of the use of the asset or facility in exempt functions does not by itself make the income from commercial endeavor gross_income from a trade_or_business instead the test is whether the activities productive of the income contribute importantly to the accomplishment of exempt purposes 696_f2d_757 provides that an organization which is purposed to further recreational and amateur sports qualifies within the broad outline of charity and should be classified a charitable_organization under sec_501 in isabel 21_tc_55 the tax_court held that providing convenient swimming and recreation facilities for all persons residing in the particular school district and especially those who could not afford to acquire and maintain such facilities was charitable as defined under sec_501 since it promoted the social welfare of the community columbia park and recreation association inc v comm 838_f2d_465 holds that an organization providing residents of a private real_estate development special benefits is not exclusively organized for a public purpose as required by sec_501 wayne baseball inc v comm t c memo holds that an organization does not qualify for tax exempt status as a charitable_organization because it does not benefit the community instead the court determined that the primary beneficiaries of the organization’s activities are the individual team participants media sports league inc v comm t c memo holds that an organization does not qualify for tax exempt status as a charitable_organization if its purpose was to further the recreational interests of its members revrul_59_310 acquiescing to the holding of isabel peters v comm provides that the definition of charity includes benefits which are for an indefinite number of persons and are for erecting or maintaining public buildings or works or otherwise lessening the burdens of government the ruling further provides that a nonprofit corporation organized for the purpose of establishing maintaining and operating a public swimming pool playground and other recreation facilities for the children and other residents of a community is exempt from federal_income_tax under sec_501 of the internal_revenue_code of as a charitable_organization described in sec_501 thereof revrul_67_325 provides that organizations providing recreational facilities without charge to residents of a township is not organized and operated exclusively for charitable purposes where the basis for charitable qualification is dedication of the facilities involved to community use and the use of the facilities is restricted to less than the entire community on the basis of race revrul_70_186 provides that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code revrul_78_98 provides that an organization’s operation of a ski facility for recreational purposes to the general_public at commercially comparable slope and ski lift fees was unrelated to the organization’s exempt educational purpose and constituted an unrelated_trade_or_business under sec_513 revrul_79_360 provides that an organization’s operation of a health club program in a commercial manner was unrelated to the organization’s exempt_purpose of providing for the welfare of young people and constituted an unrelated_trade_or_business under sec_513 the operation of the health club did not contribute importantly to the organization’s exempt_purpose a general youth fitness program because the health club_dues were sufficiently high to restrict the health club’s use to a limited number of members of the community rev_rul provides that an organization’s operation of a miniature golf course in a commercial manner by an organization exempt from tax under sec_501 of the code was unrelated to the organization’s exempt_purpose to provide for the welfare of young people and constituted an unrelated_trade_or_business under sec_513 your first question is whether the activities you propose will have an adverse effect on your status as an organization that is exempt under sec_501 of the code in order to qualify or continue to qualify for exemption under sec_501 of the code an organization must be organized and operated exclusively for charitable educational or scientific purposes you propose to provide youth of county q access and exposure to the sport of golf including coaching and teaching life skills to youth target ages - and provide and promote accessible recreational golf and ancillary facilities for people of all social strata within county q you have identified an educational purpose as defined by sec_1_501_c_3_-1 of the regulations in stating your plan to teach youth about a sport using a curriculum and training materials designed for that purpose although you will charge a nominal fee to participants you will also offer scholarships on a non-discriminatory basis for youth of families who lack the financial resources to pay your only criterion for participation in the program is the youth’s willingness to participate in the programs you have also identified a charitable purpose within the definition of sec_1 c - d you intend to offer recreational golf to all members of the general_public in a non-discriminatory manner by leasing and operating a facility from city r such lease will lessen the financial burden of city r which otherwise might be forced to close the facility or raise the fees which would result in less accessibility to the public you do not intend to restrict the use of the facilities to any particular membership race or segment of the community instead all members of the community will be encouraged to participate in the game of golf as the court determined in hutchinson supra an organization which is purposed to further recreational and amateur sports qualifies within the broad definition of charitable furthermore as the tax_court determined in isabel peters supra and as the irs recognized in revrul_59_310 the definition of charity includes benefits which are for an indefinite number of persons b y encouraging the general_public to participate in the recreational sport of golf by lessening a financial burden from the city by providing accessible facilities and by providing below-commercial level green fee rates to insure the facility is accessible to all you seek to promote the social welfare of the community your proposed activities are therefore exempt educational and charitable activities within the meaning of sec_501 of the code the remaining issue is whether the operation of the golf course exclusive of the pro shop and snack bat is substantially related to your exempt_purpose so as not to be an unrelated_trade_or_business sec_513 of the code provides that any trade_or_business activity which is not substantially related to the performance of the organization’s exempt_purpose is an unrelated_trade_or_business according to reg b and c a trade_or_business is an activity that is carried on for the production_of_income from the sale_of_goods or services in evaluating these factors a comparison is often made between the organization’s activities and the activities of a nonexempt enterprise according to reg d a trade_or_business is related if the conduct of the business activities has a causal relationship to the achievement of the exempt_purpose in this situation without the operation of the golf courses you would not be able to fulfill your exempt_purpose of providing accessible and affordable recreational golf to the general_public of county q the operation of the golf course supports your exempt educational purpose by maintaining green fee rates below those otherwise commercially available you will be able to achieve its purpose of providing and promoting accessible and affordable recreational golf unlike the taxpayers in revrul_78_98 and you intend to make your operations available to the general_public at rates that are below those that are commercially available there is a substantial causal relationship between your exempt_purpose and the operation of golf course a exclusive of the pro shop and the snack bar therefore the proposed activities of taxpayer are not an unrelated_trade_or_business as defined by sec_513 of the code and not subject_to tax under sec_511 of the code accordingly based on the fact and information submitted and the representations made we rule that your specific purposes of providing youth of county q access and exposure to the sport of golf including coaching and training about the game rules etiquette safety and fundamentals teaching life skills to youth target ages - using the game of golf and the positive values it encourages and providing and promoting accessible recreational golf and ancillary facilities for people of all social strata within county q would qualify as educational and charitable purposes under sec_501 therefore such activities would not adversely affect your tax exempt status under sec_501 your operation of golf course a as described is substantially related to your exempt_purpose so as not to constitute an unrelated_trade_or_business as defined in sec_513 and would not be subject_to taxation under sec_511 the ruling set forth in paragraph above is limited to the operations of the taxpayer at the golf course a other than the operation of the pro shop and food snack bar this ruling is based on the understanding that there will be no material changes in the facts and representations upon which it is based except as we have ruled herein we express no opinion as to the tax consequences of the transactions described above under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely yours jane baniewicz manager exempt_organizations technical group
